Exhibit 10.2


EXECUTIVE DEFERRED COMPENSATION AGREEMENT
PHANTOM STOCK ACCOUNT

        THIS AGREEMENT, entered into this 17th day of December, 2004, by and
between John E. Rooney (hereinafter referred to as the “Executive”) and U.S.
Cellular Corporation (hereinafter referred to as the “Company”), a Delaware
corporation, located at 8410 West Bryn Mawr Avenue, Suite 700, Chicago, IL
60631-3486.


W I T N E S S E T H:

        WHEREAS, the Executive is now and will in the future be rendering
valuable services to the Company, and the Company desires to ensure the
continued loyalty, service and counsel of the Executive; and

        WHEREAS, the Executive desires to defer a portion of his or her annual
bonus for services to be performed in calendar year 2005 (the “Bonus Year”)
until separation from service, disability, death, a specified date in 2009 or
later or unforeseeable emergency.

        NOW, THEREFORE, in consideration of the covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto covenant and agree as follows:


1. Deferred Compensation Agreement. The Company agrees to establish and maintain
a book reserve (the “Deferred Compensation Account”) for the purpose of
measuring the amount of deferred compensation payable to the Executive under
this Agreement. Credits shall be made to the Deferred Compensation Account as
follows:


(a) Annual Bonus Deferral. On each issuance of a check in full or partial
payment of the Executive’s annual bonus, if any, for services to be performed in
the Bonus Year, there shall be deducted an amount equivalent to 100% percent of
the gross bonus payment which will be credited to the Deferred Compensation
Account as of the date on which such check is to be issued. Amounts credited to
the Deferred Compensation Account pursuant to this paragraph 1(a) (as adjusted
for deemed investment returns hereunder) shall be 100% vested at all times.


(b) Company Match. As of each date on which amounts are credited to the Deferred
Compensation Account pursuant to paragraph 1(a), there shall also be credited to
the Deferred Compensation Account a Company Match amount equal to the sum of (i)
25% of the amount credited to the Deferred Compensation Account as of such date
pursuant to paragraph 1(a) which is not in excess of one-half of the Executive’s
total gross bonus for the Bonus Year and (ii) 33 1/3% of the amount credited to
the Deferred Compensation Account as of such date pursuant to paragraph 1(a)
which is in excess of one-half of the Executive’s total gross bonus for the
Bonus Year. One-third of the amount credited to the Executive’s Deferred
Compensation Account pursuant to this paragraph 1(b) (as adjusted


--------------------------------------------------------------------------------

for deemed investment returns hereunder) shall become vested on each of the
first three annual anniversary dates of December 31st 2005, provided that the
Executive is an employee of the Company (or a parent or subsidiary of the
Company) on such date and the amount credited to the Deferred Compensation
Account pursuant to paragraph 1(a) has not been withdrawn or distributed before
such date.


(c) Deemed Investment of Deferred Compensation Account. An amount credited to
the Deferred Compensation Account pursuant to paragraph 1(a) or 1(b) shall be
deemed to be invested in whole and fractional shares of common stock of the
Company at the closing sale price on the principal national stock exchange on
which such stock is traded on the date as of which the amount is credited to the
Deferred Compensation Account or, if there is no reported sale for such date, on
the next preceding date for which a sale was reported (the “Fair Market Value”).


(d) The bonus deferral percentage selected in paragraph 1(a) shall be
irrevocable.


2. Payment of Deferred Compensation.


(a) On the earlier of the date specified by the Executive in paragraph 2(i) or
the date the Executive has a separation from service for whatever reason, the
Company shall compute the “Distributable Balance” in the Deferred Compensation
Account on such date. This Distributable Balance shall include (i) all bonus
deferrals made through the current month and (ii) if the Executive has a
separation from service as a result of retirement, disability or death, all
Company Match amounts credited to the Deferred Compensation Account, or, if the
Executive does not have a separation from service or has a separation from
service for any other reason, the vested Company Match amounts credited to the
Deferred Compensation Account in accordance with the vesting schedule in
paragraph 1(b). For all purposes of this Agreement, the Executive shall be
deemed to have a separation from service as a result of retirement if the
Executive separates from service after attaining his or her Early or Normal
Retirement Date under the Telephone and Data Systems, Inc. Pension Plan.


(b) All payments of deferred compensation hereunder will be made in whole shares
of common stock of the Company and cash equal to the Fair Market Value of any
fractional share.


(c) If the Executive becomes disabled, the Company shall pay the Distributable
Balance to the Executive in accordance with the Executive’s payment election in
paragraph 2(g). A lump sum payment shall be made or installment payments shall
commence (as elected by the Executive in paragraph 2(g)) within forty-five (45)
days following the date the Company verifies such disability. For purposes of
this Agreement, an Executive shall be deemed to be disabled if the Executive (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan of the Company or one of its affiliates.


--------------------------------------------------------------------------------

(d) If the Executive dies prior to the total distribution of the Distributable
Balance, the Company shall pay such Balance, in a lump sum within forty-five
(45) days following the Executive’s death, to the Executive’s Designated
Beneficiary (as hereinafter defined). However, the Executive may designate in
paragraph 2(g) that, if the Executive is married at the time of death, the
installment payments specified in paragraph 2(g) shall commence to be paid
within forty-five (45) days following the Executive’s death or, if previously
being paid to the Executive, shall continue to be paid to the surviving spouse
after the Executive’s death. If such spouse dies before all payments are made,
the remainder of the Distributable Balance shall be paid in a lump sum within
forty-five (45) days following the spouse’s death in accordance with any
secondary beneficiary designations of the Executive or, if no designated
beneficiary is then living, as provided in paragraph 3(b).


(e) The Executive must elect in paragraph 2(g) the payment method for receiving
his/her Distributable Balance in either a lump sum or in an indicated number of
installments. This determination must be made at the time of execution of the
Agreement and will apply to the entire Distributable Balance.


(f) In the event the Executive chooses the installment option, the Executive
must inform the Company of the number of installments he or she wishes to
receive. The installments will be paid quarterly (not to exceed 40 quarters)
commencing with the fifteenth day of the first month of the calendar quarter
following the calendar quarter in which the Executive becomes entitled to
payment. Installments will then be paid on the fifteenth day of the first month
of each succeeding calendar quarter until the entire Distributable Balance, has
been paid. If the Executive chooses the lump sum option, such sum must be paid
within forty-five (45) days after the date the Executive becomes entitled to
payment.


(g) Election for payment of the Distributable Balance (choose one option):


i)   X   Lump sum distribution; or


ii)         Installment method. The amount of each installment shall be equal to
one-     (cannot be less than one-fortieth) of the Distributable Balance
immediately preceding the first installment payment.


Installment payments (to be completed only if item ii) – Installment Method was
selected above):


        shall         shall not


be paid or continue to be paid to the Executive's spouse after the death of the
Executive.


(h) The Executive must elect in paragraph 2 (i) the payment date for receiving
his/her Distributable Balance. This date is to be either his/her separation from
service, or a specified date in 2009 or later. This determination must be made
at the time of execution of the Agreement and will apply to the entire
Distributable Balance.


--------------------------------------------------------------------------------

(i) Election of Payment Date (choose one option):


i)   X   Separation from service; or


ii)         Specific Date:            (must be in 2009 or later).


Notwithstanding anything to the contrary in this Agreement, if the Executive is
a key employee, as defined in Section 416(i) of the Internal Revenue Code of
1986, as amended, (the “Code”), and is entitled to payment by reason of a
separation from service, no payment shall be made from the Deferred Compensation
Account before the date which is six months after the date of separation from
service (or if earlier, the date of death of the Executive).


For all purposes of this Agreement a “separation from service” shall be a
termination of employment within the meaning of the guidance provided by the
Treasury for Section 409A of the Code.


(j) In the event of an unforeseeable emergency, the Executive may make
withdrawals from the vested amounts in the Deferred Compensation Account but
only in accordance with Section 409A of the Code and the related Treasury
Regulations. An unforeseeable emergency means a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse or a dependent (as defined in Section 152(a) of the Code) of
the Executive, loss of the Executive’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Executive. The circumstances that will
constitute an emergency will depend upon the facts of each case, but, in any
case, payment may not exceed an amount necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of such
payment after taking into account the extent to which such hardship is or may be
relieved (a) through reimbursement or compensation by insurance or otherwise or
(b) by liquidation of the Executive’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship. Examples of what
are not considered to be unforeseeable emergencies include the need to send an
Executive’s child to college or the desire to purchase a home.


In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request.


(k) The Executive may make a subsequent election to delay the timing or change
the form of payment, provided that (a) such election shall not be effective
until 12 months after the date on which the election is made; (b) except in the
case of elections relating to payments on account of death, disability or
unforeseeable emergency, the first payment with respect to such election must be
deferred for a period of not less than five years from the date such payment
would otherwise have been made; and (c) such election cannot be made less than
12 months prior to the date of the first scheduled payment.


3. Designation of Beneficiaries.


(a) The Executive may designate a beneficiary to receive any amount payable
pursuant to paragraph 2(d) (the “Designated Beneficiary”) by executing or filing
with the Company


--------------------------------------------------------------------------------

during his/her lifetime, a Beneficiary Designation in the form attached hereto.
The Executive may change or revoke any such designation by executing and filing
with the Company during his/her lifetime a new Beneficiary Designation. If the
Executive is married and names someone other than his/her spouse (e.g., child)
as beneficiary, the designation is invalid unless the spouse consents by signing
the designated area of the Beneficiary Designation form in the presence of a
Notary Public.


(b) If all Designated Beneficiaries predecease the Executive, and if any
corporation, partnership, trust or other entity which is a Designated
Beneficiary is terminated, dissolved, becomes insolvent or is adjudicated
bankrupt prior to the date of the Executive’s death, or if the Executive fails
to designate a beneficiary, then the following persons in the order set forth
below shall receive the amount which the previous Designated Beneficiary would
have been entitled to receive:


i) Executive’s spouse, if living; otherwise

ii) Executive’s then living descendants, per stirpes; and otherwise;

iii) Executive’s estate


4. Miscellaneous


(a) Except as provided in paragraph 3 of this Agreement, the right of the
Executive or any other person to any payment of benefits under this Agreement
may not be assigned, transferred, pledged or encumbered.


(b) If the Company finds that any person to whom any amount is payable under
this Agreement is unable to care for his/her affairs because of illness or
accident, or is under any legal disability which prevents such person from
caring for his or her affairs, any payment due (unless a prior claim therefor
shall have been made by a duly appointed guardian, committee or other legal
representative) may be made to the spouse, a child, a parent, or a brother or
sister of such person, or to any party deemed by the Company to have incurred
expenses for such person otherwise entitled to payment, in such manner and
proportions as the Company may determine. Any such payment shall be a complete
discharge of the liability of the Company under this Agreement for such payment.


(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware.


(d) The Executive is considered to be a general unsecured creditor of the
Company with regard to the deferred compensation amounts to which this Agreement
pertains.


(e) The deferred amounts under this Agreement are unfunded for all purposes of
the Code and the Employee Retirement Income Security Act of 1974, as amended.


(f) The appropriate amounts shall be withheld from any payments made hereunder
or from an Executive’s compensation as may be required for purposes of complying
with applicable federal, state, local or other tax withholding requirements
applicable to the benefits provided hereunder.


(g) This Agreement is subject to the provisions of the United States Cellular
Corporation 2003 Long-Term Incentive Plan (the “LTIP”), and shall be interpreted
in accordance


--------------------------------------------------------------------------------

therewith. This Agreement and the LTIP contain the entire understanding of the
Company and the Executive with respect to the subject matter hereof.


(h) In the event any provision of this Agreement is held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Agreement, and the Agreement must be construed and enforced as if the
illegal or invalid provision had not been included.


(i) This Agreement is intended to comply with provisions of Section 409A of the
Code, as enacted by the American Jobs Creation Act of 2004, and this Agreement
shall be interpreted and construed accordingly. The Executive and the Company
agree that the Company shall have sole discretion and authority to amend or
terminate this Agreement, unilaterally, at any time in the future to satisfy any
requirements of Section 409A of the Code or guidance provided by the Treasury to
the extent applicable to the Agreement.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


U.S. CELLULAR CORPORATION

By:   /s/ Jeff Emans


--------------------------------------------------------------------------------


EXECUTIVE

By:   /s/ John E. Rooney


--------------------------------------------------------------------------------

Executive Signature


--------------------------------------------------------------------------------